Title: To James Madison from Robert Johnson, 3 September 1812
From: Johnson, Robert
To: Madison, James


Dear Sr
September 3d. 1812
Some of the people of Kentucky expected when warr was declared that 10,000 men would have been ordered to upper Canada to take that province and enex it to the United States, and at the Same time double the number or more ordered to lower Canada to prevent reinforcements from one place to the other. In this reasonable Expectation they have been (with regret) much disappointed. I have understood Hull was permitted to dictate the force suffitiant to take upper Canada—that he required only the number of men which was sent under his Command, that he has pretended to try, to take Maulden, that his family Connections were in Canada, with the British, that he has by his Conduct Sacraficd a Consederable number of Valluable men, that he has given up Detroet at the loss of all our artilery togather with other Arms and Millitary Stores, when there were 6,000 volenteers ready in Kentucky but were not permitted to go out in defence of their Country because they had no orders, untill near the time we heard that Hull had given up Detroet. The Idea with us is, that Hull is a traitor or nearly an Ediot or part of both. To take a View of the whole of his Conduct, it would seem as if he has played the Grandest Yanke Trick that ever has been played on the U. S. Again, it is understood that Genl. Harrison has been by Brevet Commisioned to take Command of the Kentucky troops and that the Executive of the U S. has Given him a Commission as Bregadier Genl., but if Genl. Winchester shall Go out and Contend for the Command over Harrison; it may make a great deal of uneasiness in the Army. The men have great Confidence in Harrison but with Winchestor they have very little—we are afraid of having a man that is incapable of acting as a good & wise Generall. Something has gone exceedinly rong: and some think Mr Winchester very inadequit to the task. I am not acquainted with that Genteman although I have been introduced to him. I have been informed it was contended on the part of Mr. Winchester to take Command of the army at Newport or Cincinatta Say 1800 or 2000 Volenteers & 350 regulers under Colo. Wells that the off[i]cers discided in favor of Genl. Payne Keeping his Command of the Kentucky volenteers, but when Govr. Harrison over took the army at Sencinatta, there was great rejoicing in the Army: Genl. Payne well pleased. I understand about six or seven thousand men are moving toward Detroit. Being accquainted with you many years past feeling personall frendshep to you, and making no doubt of your Patriotism; I have made free to write these few lines. It has been said a wise man may gather something from a weak man. I hope for the best in future and untill some thing shall appear to make it proper that the Command of the Western Army well not be taken from Genl. Harison and Given to the other, you have the Power & I have no doubt of your doing what you think is Right and best for the good of our Common Country I am with respect
Robt Johnson
